Citation Nr: 9909690	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-05 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to an increased rating for cephalalgia, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation for cephalalgia. 


FINDINGS OF FACT

The veteran has episodes of throbbing headaches lasting an 
average of three days to a week about two to three times a 
month, with a past history of several types of medication 
failing to give relief.  Additional symptoms include nausea, 
photophobia and blurred vision.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no more, for 
cephalalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of her claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's headache disorder has been rated analogously to 
migraine.  For migraine, with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, a 30 percent rating is warranted.  With very 
frequent completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability, a 50 
percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Review of the service medical records reveals that the 
veteran was treated inservice for headaches and nausea in 
March 1973 and May 1973.  A history of a head wound in August 
1972 was also given.  The veteran's separation examination of 
October 1974 was significant for complaints of headaches.  

By rating decision dated in February 1978, the Atlanta, 
Georgia RO granted service connection for cephalalgia, and 
assigned a 10 percent evaluation.  This 10 percent evaluation 
has been confirmed and continued in subsequent rating 
decisions, including the one currently on appeal.  

The report from a January 1978 VA examination revealed 
complaints of left sided head pain described as though 
someone was hitting the side of her head, and said to occur 
up to four or five times a month.  She also described pain 
starting in the back of her head and traveling to the front.  
Aspirin was said not to help, and she was said to have taken 
Valium, Triavil and Codeine.  The neurological examination 
noted an area of sharp pain associated with a temporal branch 
of the fifth cranial nerve, with remaining cranial nerves 
intact.  The diagnosis rendered was cephalalgia, probably 
tension.

The report from an August 1979 VA examination noted 
complaints of fairly frequent head pains, said to last a very 
short time, and localized behind the left ear.  The 
impression rendered was cephalalgia.  

VA treatment notes revealed complaints of severe 
incapacitating headaches in 1981 and the veteran was noted to 
have glaucoma, found to be unrelated to these headaches.  

The report from a May 1986 VA neurological examination noted 
complaints of severe headaches about once a month, said to 
last from one to three days.  She described symptoms 
including the inability to see very well during these 
attacks, and getting sick to her stomach.  She was noted to 
take Caferate and Inderal, which she described as helping.  
No cranial nerve abnormalities were noted on examination.  
The diagnosis was cephalalgia, cause undetermined.

VA treatment notes from 1991 through 1992 revealed treatment 
in September 1991 for headache complaints, described as 
throbbing, left sided and extending from the neck to the 
eyes.  Complaints included photophobia, worse with loud 
noise, palpitations and nausea, but no vomiting.  It was 
indicated that over the counter medications helped a little, 
but she also took Fiorinal with Codeine.  The impression 
rendered in September 1991 was vascular headache following 
head injury, consider also complicated migraine and pituitary 
tumor.  The results of an electroencephalogram (EEG) 
conducted in October 1991 were normal.  

VA clinical records from 1995 through 1997 revealed ongoing 
treatment for headache symptoms.  A September 1995 
ophthalmology report described severe migraines said to occur 
twice a week with eye pain, transient blind spot, photopsia 
and throbbing.  Medication of Fiorinal with Codeine was 
noted, and the veteran was started on Inderal prophylaxis.  

In February 1996, the veteran was seen for an evaluation of 
headache symptoms, which were described as increasing in 
frequency and duration.  Among the complaints described were 
a "blind spot," ringing in ears; imbalance; nausea; 
photophobia; phonophobia, blurred vision.  The headaches were 
always on the left side; were always sharp and constant, 
sometimes throbbing and pulsating.  The headaches were 
described as lasting an average of three days to a week, and 
occurred about two to three times a month.  Current 
medications included Stadol, Tylenol #3, Fiorinal, and 
Pamelor.  Past medications included Inderal, Imitrex, Elavil, 
Ativan and Midrin, all described as ineffective.  She was 
also warned of narcotics rebound headaches.  Treatment for 
migraine symptoms was noted in March 1996.  

In May 1996, the veteran was seen for migraine complaints, 
and was having headache symptoms at the time of the visit.  
Complaints at that time included photophobia and phonophobia, 
and she claimed that current medications were not helping.  
The medications noted in May 1996 included Pamelor and 
Fiorinal.  The diagnosis rendered in May 1996 included 
migraine headache, acute exacerbation and poor control.  

Treatment for headache complaints continued through 1997.  In 
January 1997, the veteran was treated for complaints of 
severe headaches, and was said to have had migraines since 
1977.  In March 1997, Paxil was prescribed for her migraines, 
and the physician believed the veteran to have a component of 
depression.  In May 1997, she was again seen for migraines 
and was noted not to be taking her Paxil.  

The report from a May 1997 VA examination revealed the 
veteran to complain of constant headaches for which she was 
said to take medication around the clock.  A history of 
having taken a great number of different medications, with no 
relief was given.  She described the headache as situated all 
around the head.  She was described as not doing any type of 
work and staying at home.  The physical examination revealed 
no nystagmus and coordination was normal.  Her cranial 
examination was normal and there were no focal or 
neurological deficits.  No history of any seizures, tics, 
myoclonus or movement disorder was given.  The diagnostic 
impression rendered was chronic tension headache, nonorganic 
cause.  An accompanying neurological consult confirmed 
tension headache.  

At a hearing held in April 1998, the veteran testified that 
she gets incapacitating headaches lasting at least 45 minutes 
about three to four days a week, wherein she is essentially 
bedridden.  She testified that during these episodes she is 
unable to tolerate light or noise.  She described getting 
nauseous from the headaches.  She testified that she takes 
Tylenol III with Codeine whenever she feels the onset of an 
attack.  She testified that she was also taking Emotrex 
injections, but switched to tablets due to problems from the 
injections.  She testified that she also takes Certolene and 
Bugotol and three other medications as back-ups.  She 
testified that she sees a doctor about once a month for her 
headaches, in addition to other problems.  The veteran also 
testified that she does not work. 

Upon review of the evidence, the Board finds that a 50 
percent evaluation is warranted for the veteran's 
cephalalgia.  The medical evidence shows a long term 
documentation of severe headache treatment, for which a 
varied assortment of medications, including narcotics was 
prescribed, with little relief.  The more recent medical 
evidence reveals the frequency of the symptoms to have 
increased to an average of three days to a week, and occurred 
about two to three times a month by February 1996.  If, as is 
required by law, the benefit of the doubt is given to the 
veteran, it is clear that she has these attacks much more 
frequently than once per month, the frequency required for a 
30 percent evaluation.  However, a 50 percent rating is not 
warranted unless the attacks are productive of severe 
economic inadaptability.  Although a social and industrial 
survey is not of record, the veteran's frequency and severity 
of symptoms would likely as not cause a great amount 
industrial adaptability problems that would necessitate 
accommodations.  After reviewing the available evidence of 
record, the Board finds that the veteran's disability more 
nearly approximates the criteria required for a 50 percent 
rating.

The veteran has not completely met the criteria for a 50 
percent rating.  However, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Under these 
circumstances, the higher evaluation is appropriate.

Implicit in the Board's findings that the symptoms shown more 
nearly meet the criteria for a 50 percent rating, rather than 
a 30 percent rating, is the finding that there is no basis 
for assignment of a rating higher than 50 percent on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1998).  Nor 
does the evidence suggest in any way that the schedular 
rating would be inadequate.  There is no objective evidence 
that this service-connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating of 50 percent for cephalalgia is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


- 2 -




- 7 -


